In my opinion, due consideration is not given in this case to the rule of law announced in Nicholson v. Roundup Coal Co., 79 Mont. 358,257 P. 270, and in Murphy v. Industrial Accident Board,93 Mont. 1, 16 P.2d 705, to the effect that a workman is entitled to compensation when a pre-existing latent condition or disease is aggravated or accelerated by an accidental injury. Plaintiff's physicians testified that such was the case here. Defendant's physicians did not contradict such testimony so as to raise a conflict in the evidence. Dr. Watkins, defendant company's physician, admitted that "any trauma is apt to give neuritis," and, when asked, "All we want is your opinions, *Page 573 
Doctor, as from a medical standpoint, the cause of the present condition," the most he would say was, "I will say the major part of it is from his old chronic condition." Obviously, then, at least a part of it must have been due to the injury.
Dr. Garberson, defendant's only other witness, while testifying that in his opinion plaintiff's disability was due to chronic infections, frankly stated, on cross-examination: "Yes, I think there is no question the injury is an aggravation of the condition present." He also said: "Traumatic neuritis would be strictly speaking an inflammation of the nerve due to an injury, due to a trauma. It is very likely that in the presence of a trauma, in the presence of an infected condition, it would be apt to bring about a neuritis condition."
There is no substantial conflict in the evidence that the injury aggravated the previously existing ailment resulting, partially at least, in plaintiff's inability to work. But, if the direct examination of defendant company's doctors may be said to raise a conflict, it was so weakened on cross-examination as to leave the clear preponderance of the evidence in favor of plaintiff's right to compensation.